Citation Nr: 0615919	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-15 249	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed heart 
disorder, to include as due to exposure to ionizing 
radiation.  

2.  Entitlement to service connection for claimed Bell's 
palsy, to include as due to exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active duty service from November 1943 to 
August 1947 and from January 1951 to May 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
RO.  

The Board remanded this case to the RO in October 2003 for 
additional development of the record.  

In June 2004, while the case was in remand status, the 
veteran withdrew the issue of service connection for the 
residuals of a ruptured gall bladder.  

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1943 to August 1947 and from January 1951 to May 
1952.  

2.  On April 18, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran's attorney that a withdrawal of this appeal had 
been requested by the veteran.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2005).  

Withdrawal may be made by the veteran or by his authorized 
representative.  38 C.F.R. § 20.204 (2005).  

The veteran, through the attorney representing him in this 
matter, has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.  


ORDER

The appeal is dismissed.  


		
STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


